The arguments and amendments submitted 04/29/2021 have been considered.  In light of amendments made, all prior claim objections, USC § 112(a), and 112(b) rejections are hereby withdrawn, except as indicated otherwise below.  The claims are addressed below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.
Claim 24, lines 6-7, recite “the quantity of at least one of a graphene powder, graphene flakes, solvent solution with the surfactant and” following earlier recitation of “a quantity of at least one of a graphene powder and graphene flakes”.  Therefore, the claim lacks antecedent basis for the quantity of graphene oxide powder and graphene oxide flakes.  For the purpose of examination, claim 24, lines 6-7, read on “the quantity of at least one of a graphene powder and graphene flakes, solvent solution with the surfactant, and”.  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US PG Pub 2014/0004344) in view of Agboh (US PG Pub US 2016/0222548), and optionally in view of Zhamu (US PG Pub 2018/0272565)
Regarding claim 24, Kim teaches a method of producing graphene based carbon fiber (para. 0001) comprising the steps of: 
dispersing a quantity of chemically converted graphene flakes (para. 0028 where this type of graphene flake falls under BRI of graphene flakes and is not excluded by the claim) into a solvent solution with a surfactant (paras. 0007, 0028, 0032); 
adding a polymer into the solvent solution with the surfactant (polymers of claim 8 or PVA polymer of paras. 0040) to form a mixture comprising the quantity of at least one of a graphene powder and graphene flakes, solvent solution with a surfactant and the polymer (mixture formed by process described in paras. 0007 and 0028 and also described in step b of the abstract); and 
forming a quantity of carbon fibers from the mixture (forming via wet spinning of para. 0007).
Kim does not explicitly teach stirring the mixture to obtain a uniform viscosity mixture, but does teach stirring of the dispersion of the graphene flakes and solvent solution with surfactant via ultrasonication (para. 0045) prior to the addition of the polymer to form the mixture. 
However, Agboh teaches that a stirring step (paras. 0094 and 0096) is used after adding a polymer to a mixture (propylene glycol of paras. 0094, 0096) for wet spinning of fibers to obtain a uniform viscosity mixture suitable (referred to as a homogeneous dope in para. 0096) for extrusion through a spinneret during wet spinning (para. 0096).

In addition to Kim’s teaching of graphene flake as cited above, it is noted that it is well known in the prior art that various sources of the graphitic material may be used in preparation of graphene/polymer composite materials, including graphene or graphene oxide flakes depending upon whether oxide/oxygen content is desired or not in the final material (see for example Figs. 2-4, 6, and 10 in Zhamu where platelets are a type of flake material).  Zhamu’s teachings further demonstrate that the use of graphene flake in producing graphene based composites is neither novel nor nonobvious.
Allowable Subject Matter
Claims 1, 4, 6-15, and 22-23 are allowed.
Response to Arguments
Applicant's arguments filed 04/29/2021 have been fully considered and are addressed below. 
Regarding claim 1, Applicant’s argument on pg. 7 of the Remarks filed 04/29/2021 are persuasive and the previous 103 rejection of claim 1 is hereby withdrawn.
Regarding claim 24, Applicant’s arguments have been fully considered and have been responded to in the 103 rejection of claim 24 above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JRS/
Examiner
Art Unit 1745



/JIMMY R SMITH JR./Examiner, Art Unit 1745